 



Exhibit 10.1
Tournament Class Membership Purchase Agreement
This Agreement (the “Agreement”) is entered into on the 7th day of February,
2006, between WTA Tour, Inc. d/b/a Sony Ericsson WTA Tour (“WTA”), a New York
not-for-profit corporation, located at One Progress Plaza, Suite 1500, St.
Petersburg, Florida 33701 and Advantennis Corp., Welsh & McKean Roads, Spring
House, PA 19477 (“Advanta”).
WHEREAS, WTA is the governing body of the worldwide circuit of women’s
professional tennis currently known as the Sony Ericsson WTA Tour (the “Tour”);
WHEREAS, Advanta owns a Tournament Class Membership (“Membership”) in the WTA
which has enabled Advanta to stage a Tier II tournament on the Tour, which was
historically staged in or near Philadelphia, Pennsylvania, USA from year to year
(the “Philadelphia Event”);
WHEREAS, WTA and Advanta have reached an agreement for the WTA to acquire
Advanta’s Membership in accordance with the terms set forth below.
THEREFORE, in consideration of the mutual promises set forth below and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.   Capitalized Terms. Any capitalized terms shall have the meaning as defined
herein. In the case of a capitalized term which is not defined herein, such term
shall have the meaning ascribed to such term in the 2006 WTA Tour Rulebook.   2.
  Acquisition. The purchase of the Membership and the withdrawal of Advanta as a
Member of the WTA, shall be fully and finally effective upon execution of this
Agreement, at which point WTA shall acquire full title and interest to the
Membership and Advanta and any other parties involved in the Philadelphia Event
shall have no further rights whatsoever as a Member of the WTA. As further
described below, the WTA is only purchasing the Membership and shall not be
assuming any liabilities of Advanta or associated with Advanta’s operation of
the Philadelphia Event, all of which shall remain the responsibility of Advanta.
WTA’s purchase of the Membership does not include any right to the intellectual
property of Advanta or its parent or affiliates, including but not limited to
any right to the use of the Advanta name or logo. In addition, Advanta shall
immediately cease use of the intellectual property of the WTA and its
affiliates, including, but not limited to the WTA name and logo.   3.   Purchase
Price and Payment Terms. WTA shall pay to Advanta USD $3,000,000 (the “Purchase
Price”) as full payment for all rights and title to the Membership. The parties
expressly acknowledge and agree that on or about January 27, 2006, WTA paid the
first installment of USD $1,000,000 to Advanta representing 33 1/3% of the total
Purchase Price of the Membership. The second payment in the amount of $1,000,000
from WTA to Advanta shall be due on January 27, 2007, and the third and final
payment in the amount of $1,000,000, representing the balance of the Purchase
Price to Advanta shall be due on January 27, 2008.

 



--------------------------------------------------------------------------------



 



    All references to dollars in this Agreement shall be to United States
dollars and all payments to be made by WTA under this Agreement shall be paid in
United States dollars.   4.   Retained Liabilities. WTA shall not assume any of
the debts, obligations, or liabilities of Advanta whether or not related to the
Philadelphia Event operated by Advanta. Such liabilities shall be retained by
Advanta and shall include all liabilities of Advanta related to the operation of
the Philadelphia Event by Advanta, whether such liabilities are incurred or
arise prior to or after the date of this Agreement, including, but not limited
to, lease payments, rental fees, employee terminations, severance, unemployment
insurance premiums, withholding obligations, taxes, and any and all liabilities
arising out of or in any way connected with pending or threatened litigation,
resulting from or in any way connected with the operation of Advanta’s business
or Advanta’s operation of the Philadelphia Event. Advanta shall not assume any
of the debts, obligations or liabilities of the WTA.   5.   Waiver of Transfer
Fee and No Release Terms. The WTA hereby agrees to waive the Transfer Fee on
this transaction, which would be 15% of the sale consideration (i.e., $450,000)
based on Advanta’s current ownership tenure of three years. In addition, Advanta
is hereby released from any obligations that would otherwise be in effect as to
it, as a WTA Tournament Class Member or with respect to any Tour sponsorship or
similar agreement, for the 2006 season. Without limiting the generality of the
foregoing, the No Release Rule will not apply to Advanta for the 2006 season.
The parties agree that this Agreement and the transfer provided for herein, are
in full compliance with all applicable WTA rules and procedures.   6.  
Subsequent Sale or Lease by WTA. If at anytime on or before December 31, 2006,
the WTA enters into an agreement to sell the Membership for a purchase price
greater than or equal to USD $3,000,000, upon closing of such subsequent sale
agreement: (a) the WTA will promptly pay all of the then outstanding balance of
the Purchase Price due Advanta hereunder; and (b) the WTA shall pay to Advanta
an amount equal to 50% of any sale proceeds received by the WTA in excess of USD
$3,000,000. Similarly, if at any time on or before December 31, 2006, the WTA
enters into an agreement to Lease the Membership, upon execution of such lease
agreement, the WTA shall pay to Advanta an amount equal to 50% of the lease
payments attributable to year one (1) of the lease.   7.   International
Television License Payment. The WTA acknowledges that it owes Advanta
approximately $50,000, which represents Advanta’s International Television
License payment related to the 2005 Philadelphia Event. WTA shall pay such
amount to Advanta in accordance with Section 9(e) of the Amended WTA Tour
Television License Agreement dated January 1, 2000. An additional payment may be
due to Advanta, once the 2005 television license revenues are audited and such
amount shall be paid to Advanta within 30 days after the completion of the
audit.   8.   Release. The WTA acknowledges and agrees that Advanta owes nothing
to the WTA arising out of the Philadelphia Event in 2005 or prior years, with
the exception of possible indemnification obligations that may arise under
Section 10 hereof and which are not known to the WTA at the date hereof. With
the exception of the payments to Advanta which are set forth in Sections 2, 6
(if applicable) and 7, Advanta acknowledges and agrees that the WTA owes nothing
to Advanta

 



--------------------------------------------------------------------------------



 



    arising out of the Philadelphia Event or the Membership. Except for the
payments and indemnities described above in this Section, Advanta and WTA hereby
release, discharge and forever acquit each other from any and all claims or
obligations due or alleged to be due from such other Party arising under or
resulting from the Philadelphia Event in 2005 or prior years and the Membership.
  9.   Representations and Warranties. Each of the parties to this Agreement
represents and warrants to the other party that:

  a.   It has the full right and capacity to enter into and perform this
Agreement;     b.   The execution, delivery and performance of this Agreement by
that party have been duly authorized by all necessary action and will not
violate or conflict with any agreement, instrument, commitment or arrangement to
which that party is bound or any law, regulation, order, writ, judgment,
injunction or decree applicable to that party;     c.   This Agreement is a
legal, valid, and binding agreement of that party, enforceable against that
party in accordance with its terms;     d.   No further consents, approvals,
authorizations, or filings from or with any person or entity are necessary for
the execution, delivery, and performance of this Agreement by that party;     e.
  There is no claim, litigation, proceeding, or governmental investigation
pending or, to the best of that party’s knowledge, threatened, or an order,
injunction, or decree outstanding, against that party that could materially and
adversely affect that party’s ability to perform any of its obligations under
this Agreement;     f.   This Agreement has been executed by that party upon its
independent judgment and the advice of counsel and that party has not relied
upon any representation or inducement of any kind or nature, other than as
specifically set forth in this Agreement.

    Advanta further represents and warrants that (i) it is the sole owner of any
and all rights, title and interest in the Membership; and (ii) it knows of no
outstanding obligations, financial, or otherwise, that it has with respect to
the Membership or the Philadelphia Event and, should any obligations arise,
Advanta acknowledges that it shall be fully responsible for handling and
resolving any such obligations or alleged obligations and shall fully indemnify
WTA against any claims, suits, judgments, settlements, or otherwise arising
thereunder.   10.   Indemnification. Advanta hereby agrees to indemnify, defend
and hold harmless WTA and its affiliates, and their respective directors,
officers, employees and agents, from and against any and all expenses, damages,
liabilities, claims, suits, losses, actions, judgments, and costs (including
reasonable attorneys’ fees and expenses) whether awarded or agreed to be paid,
to a third party arising out of or in connection with (i) any breach, or alleged
breach, of this Agreement by Advanta; (ii) any negligent act or omission by
Advanta in the performance of its duties under this Agreement; (iii) any
material inaccuracy of any warranty or representation by Advanta; (iv) any
breach, or alleged breach, of any agreement between Advanta, its affiliates,
agents, or assigns and any third party related in any way to the Philadelphia
Event; or (v) any act or omission by

 



--------------------------------------------------------------------------------



 



    Advanta, its affiliates, agents or assigns in connection with the
Philadelphia Event or the Membership.       WTA hereby agrees to indemnify,
defend and hold harmless Advanta and its affiliates, and their respective
directors, officers, employees and agents, from and against any and all
expenses, damages, liabilities, claims, suits, losses, actions, judgments, and
costs (including reasonable attorneys’ fees and expenses) whether awarded or
agreed to be paid, to a third party arising out of (i) any breach, or alleged
breach, of this Agreement by WTA; (ii) any negligent act or omission by WTA in
the performance of its duties under this Agreement; or (iii) any material
inaccuracy of any warranty or representation by WTA.   11.   Confidentiality.
Advanta and WTA hereby agree to keep the contents of this Agreement
confidential, and shall not disclose such contents to any third party, except
(a) to the extent disclosure is required by law or necessary for the respective
party’s legitimate business purposes, or (b) in response to a court order,
subpoena, or other similar legal process.   12.   No Joint Venture or
Partnership. This Agreement shall not create any partnership or joint venture
between WTA and Advanta and neither party shall be entitled to represent and
hold itself out as acting on the other’s behalf.   13.   Notices. All notices
required hereunder (with the exception of payments) shall be in writing and
shall be delivered by a recognized national overnight courier service (with
proof of delivery) or mailed by certified mail, return receipt requested.
Notices shall be deemed effective on the earlier of one day after deposited with
a recognized overnight courier service or when received by certified or
registered mail. The parties’ addresses for notice purposes shall be as set
forth below. Either party may change its address for notice purposes at anytime
by providing notice to the other party as provided herein.

         
 
  If to Advanta:   With a copy to:
 
       
 
  Advantennis Corp.   Jay Dubow, Esquire
 
  Welsh and McKean Roads   Wolf Block
 
  Spring House, PA 19477   1650 Arch Street, 22nd Floor
 
  Attn: Elizabeth Mai, Esquire   Philadelphia, PA 19103
 
       
 
  If to WTA:    
 
       
 
  Sony Ericsson WTA Tour    
 
  One Progress Plaza, Suite 1500    
 
  St. Petersburg, FL 33701         Attn: David Shoemaker, COO & General Counsel

14.   Successors/Assignment. This Agreement shall be binding on and inure to the
benefit of the respective heirs, successors and assigns of the parties.

 



--------------------------------------------------------------------------------



 



15.   Neutral Interpretation. This Agreement shall be interpreted neutrally and
without regard to the party that drafted it and, in particular, no rule of
construction shall be applied against any party that would result in the
resolution of an ambiguity contained herein against the drafting party.   16.  
Separability/ “Blue Pencil”. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.   17.
  Governing Law/Jurisdiction. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York. Any dispute or controversy
arising out of, or relating to, this Agreement shall be subject to the exclusive
jurisdiction of the Federal and State Courts located in the State of New York.
In the event of such a dispute or controversy between the parties, the
prevailing party shall be entitled to recover its attorneys fees and costs from
the other party.   18.   Entire Agreement. This Agreement represents the entire
agreement between or among the parties relating to WTA’s acquisition of the
Membership, superseding and replacing any prior oral or written representations,
understandings, or agreements between or among between the parties hereto with
respect to the subject matter hereof and cannot be amended, added to or modified
in any way except by a subsequent writing signed by each party.   19.  
Headings. The title or headings herein are used solely for convenience and shall
in no way be used to construe the meaning of any of such provisions.   20.  
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original and all of which together constitute
one and the same Agreement. The signatures of the parties need not appear on the
same counterpart, and delivery of an executed counterpart signature page by
facsimile is as effective as executing and delivering this Agreement in the
presence of the other party to this Agreement.

[Signatures on next page]

 



--------------------------------------------------------------------------------



 



     
ACCEPTED AND AGREED:
   
 
   
WTA TOUR, INC. d/b/a
  ADVANTENNIS CORP.
SONY ERICSSON WTA TOUR
   

                 
By:
  /s/ Lawrence G. Scott       By:   /s/ Elizabeth H. Mai
 
               
 
               
Name:
  Lawrence G. Scott       Name:   Elizabeth H. Mai
 
               
Title:
  Chief Executive Officer       Title:   Senior Vice President, Chief
 
              Administrative Officer and
 
              General Counsel

 